Citation Nr: 1643648	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-41 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.  

3.  Entitlement to a disability rating in excess of 10 percent for left knee tendonitis.  

4.  Entitlement to a disability rating in excess of 10 percent for right knee tendonitis with a meniscal tear.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

In January 2010, during the course of this appeal, the Veteran changed his representative.  His current representative is noted on the first page of this action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Ratings - Lumbosacral Strain and 
Bilateral Tendonitis of the Knees

The Veteran seeks increased ratings for his service-connected lumbosacral strain and bilateral tendonitis of the knees.  He was most recently afforded a VA orthopedic examination of the back and knees in January 2013.  Subsequent to that time, the Veteran's representative has asserted that the Veteran has reported a worsening of his service-connected low back and bilateral knee disabilities since that examination three-plus years ago.  

Moreover, since the Veteran's January 2013 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  Although it is unclear whether the CAVC meant for this requirement to apply to spinal disabilities, the Board finds that a new examination should be obtained on remand that addresses the CAVC's directive.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  

Next, the Board notes the Veteran has stated he relocated in June 2014 and transferred his care to the Show Low VA Healthcare Clinic in Show Low, Arizona.  Review of the claims file indicates VA treatment records were last requested by the RO in July 2014, over two years ago.  Due to the passage of time since that request, more recent VA treatment records should be obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Increased Rating - PTSD

The Veteran seeks an increased rating for his service-connected PTSD.  A VA psychiatric examination was afforded him in February 2013, over three years ago.  In the September 2016 informal hearing presentation, the Veteran's representative asserts that the Veteran's PTSD has worsened in severity since that examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Remand is therefore necessary to determine the current level of impairment resulting from the Veteran's service-connected PTSD.  


TDIU

Finally, the Veteran seeks a TDIU.  Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request any VA treatment records not yet obtained from the Show Low VA Healthcare Clinic in Show Low, Arizona, as well as any other VA or service facility at which the Veteran has received treatment since June 2014.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his back disability and bilateral knee disabilities.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for knees and low back.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.  

The examiner should also opine as to the impact of the Veteran's orthopedic disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.  The examiner should also assess the current severity of the Veteran's radiculopathy, if any.  A complete rationale for any opinions expressed is requested.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  The examiner should provide the rationale for all opinions expressed. 

4.  Schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include those records on VBMS and Virtual VA, should be made available to the examiner.   

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities.  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for PTSD, a lumbosacral strain, and tendonitis of the bilateral knees.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

